Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogensen (US 2016/0272264).
In re claim 1, Mogensen discloses a vehicle, comprising: a frame (124) having a front subframe (122); two front wheels (48, 71) mounted to the front subframe; at least one rear wheel (38) mounted to the frame; a set of pedals (Figures 13-14) operably engaged with one of the at least one rear wheel or the two front wheels; a steering shaft (123) operably engaged with the two front wheels; and a front load unit (168) supportably engageable with the front subframe, the front load unit being convertible between a passenger seat configuration (161) and a cargo storage configuration (without seating element 161, see [0090], preferably has seat but not required).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Surridge (US 8,939,490) in view of Collins (US 2005/0264048).
In re claim 13, Surridge discloses a convertible front load unit for engagement with a vehicle (1), comprising a horizontal load area (12) as shown in Figure 25; but does not disclose a substantially vertical shell forming a back wall and side walls extending upward from the horizontal load area; and a foot support hingedly mounted to the horizontal load area and pivotable between a lower position when the front load unit is configured as a passenger seat and a raised position when the front load unit is configured as a cargo storage area.  
Collins, however, does disclose a substantially vertical shell forming a back wall and side walls (14) extending upward from the horizontal load area; and a foot support (18) hingedly mounted to the horizontal load area and pivotable between a lower position when the front load unit is configured as a passenger seat and a raised position when the front load unit is configured as a cargo storage area as shown in Figures 1-3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the front cargo area of Surridge such that it comprised the cargo to seat conversion capability of Collins to provide additional seating if required.
.  

Allowable Subject Matter
Claims 2-12 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “wherein the front load unit comprises: a horizontal load area; a substantially vertical shell forming a back wall and side walls; and a foot support hingedly mounted to the horizontal seat and pivotable between a lower position when the front load unit is configured as a passenger seat and a raised position parallel to the horizontal load area when the front load unit is configured as a cargo storage area” and “wherein the horizontal load area includes a horizontal seat hingedly coupled to a seat back that pivots between a vertical position and a horizontal position, the seat back having a surface that forms a portion of a cargo bed in the horizontal position” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Claims 14, 15, 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations of “wherein the foot support includes: a leg back portion that forms a portion of a cargo bed in the raised position; and24AFDOCS/16209126.2H1 182627US01/037110.01340 a foot portion that forms an end wall portion in the raised position”, “wherein the support is an actuator that lifts the foot support to the raised position as the actuator is extended”, “further comprising a rod located within the substantially vertical shell and slidable into a channel of the foot support in the raised position to support the foot support in the raised position”, “further comprising a retractable canopy that extends out from the vertical shell, wherein the retractable canopy comprises: a pair of rails, each rail stowable within a respective side wall; and a flexible sheet stowed in the rear wall and slidably mounted between the two rails” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach vehicles of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611       

/TONY H WINNER/Primary Examiner, Art Unit 3611